Alicia Racanelli, CSR
                             Official Court Reporter
                             201st Judicial District Court
                             Room 327
                             1000 Guadalupe Street
                             Austin, Texas 78701

                             Phone: (512) 854-4028
                             Fax: (512) 854-2268




                                                 July 28, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457

VIA E-MAIL: 3rdclerksandreporters@txcourts.gov

Re: Court of Appeals No. 03-15-00446-CV
    Trial Court Cause No. D-1-GN-10-000772

Style: In re: Voda Petroleum State Superfund Site Litigation

Dear Mr. Kyle,

I was notified yesterday, July 27, 2015, requesting the record for the above-referenced matter. I
have sent an invoice to transcribe the record to the appellant. Once I receive payment, I will
notify the Third Court of Appeals.

If you need any further information or have any questions, please do not hesitate to call or e-mail
me at alicia.racanelli@traviscountytx.gov.

                                                 Very truly yours,

                                                 /s/ Alicia Racanelli

                                                 Alicia Racanelli
                                                 Official Court Reporter